Title: To Alexander Hamilton from John Jay, 19 April 1798
From: Jay, John
To: Hamilton, Alexander



Albany 19 April 1798
Dear Sir

I have this Instant recd. a Letter dated the 14th. Instant from Judge Hobart, resigning his Seat in the Senate of the united States, and as our Legislature is not now in Session, it hath become my Duty to appoint a Senator to succeed him and take his place, untill the next Meeting of the Legislature.
The present delicate State of our public affairs, and the evident Expediency of filling this Vacancy without Delay, induce me without requesting your Permission and waiting for your answer, to determine to send you a Commission to fill that place, by the next Post. I can say nothing that will not occur to You.
adieu   yours sincerely

John Jay
Alexander Hamilton Esqr.

